Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 1 of 14 PAGEID #: 897




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DAVID L. ROBERTS,                                    Case No. 1:19-cv-734
     Plaintiff,                                      Dlott, J.
                                                     Litkovitz, M.J.
       vs.

COMMISSIONER OF                                      REPORT AND
SOCIAL SECURITY,                                     RECOMMENDATION
     Defendant.

       Plaintiff David L. Roberts brings this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3) for judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying his applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). This matter is before the Court on plaintiff’s statement of

errors (Doc. 10), the Commissioner’s response in opposition (Doc. 16), and plaintiff’s reply

memorandum (Doc. 17).

I. Procedural Background

       Plaintiff filed his applications for DIB and SSI in February 2016, alleging disability since

March 2, 2014 due to bipolar disorder, anxiety disorder, depression, attention deficit disorder

(“ADD”), and learning disabilities. The applications were denied initially and upon

reconsideration. Plaintiff, through counsel, requested and was granted a de novo hearing before

administrative law judge (“ALJ”) Deborah F. Sanders. Plaintiff and a vocational expert (“VE”)

appeared and testified at the ALJ hearing on February 9, 2018. On September 6, 2018, the ALJ

issued a decision denying plaintiff’s DIB and SSI applications. The Appeals Council denied

plaintiff’s request for review, making the decision of ALJ Sanders the final decision of the

Commissioner.
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 2 of 14 PAGEID #: 898




II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A)

(DIB), 1382c(a)(3)(A) (SSI). The impairment must render the claimant unable to engage in the

work previously performed or in any other substantial gainful employment that exists in the

national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or mental
       impairment – i.e., an impairment that significantly limits his or her physical or
       mental ability to do basic work activities – the claimant is not disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

                                                 2
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 3 of 14 PAGEID #: 899




perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] meets the insured status requirements of the Social Security Act
       through September 30, 2017.

       2. The [plaintiff] has not engaged in substantial gainful activity since March 2,
       2014, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

       3. The [plaintiff] has the following severe impairments: degenerative disc disease
       of the lumbar and cervical spine, bipolar disorder, paranoid schizophrenia, and
       post-traumatic stress disorder (PTSD) (20 CFR 404.1520(c) and 416.920(c)).

       4. The [plaintiff] does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
       416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, [the ALJ] finds that the
       [plaintiff] has the residual functional capacity to perform a full range of work at
       all exertional levels but with the following nonexertional limitations: the [plaintiff]
       can frequently reach over head bilaterally; the [plaintiff] is limited to simple,
       routine tasks, but not at production rate pace and with no strict production quotas,
       the [plaintiff] is able to adapt to routine work changes; the [plaintiff] may have
       occasional interaction with coworkers and supervisors.

       6. The [plaintiff] is capable of performing his past relevant work as an industrial
       sweeper (DOT code 389.683-010). This work does not require the performance of
       work-related activities precluded by the [plaintiff]’s residual functional capacity
       (20 CFR 404.1565 and 416.965).

       7. The [plaintiff] has not been under a disability, as defined in the Social Security
       Act, from March 2, 2014, through the date of this decision (20 CFR 404.1520(f)
       and 416.920(f)).
                                                 3
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 4 of 14 PAGEID #: 900




(Tr. 17-23).

       C. Judicial Standard of Review

       Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

                                                4
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 5 of 14 PAGEID #: 901




         D. Specific Error

         On appeal, plaintiff argues that the ALJ erred in evaluating the medical opinions of

record and therefore formulated an improper physical RFC. (Doc. 10). 1 Specifically, plaintiff

alleges that no state agency physicians reviewed the record or offered an opinion about his

physical RFC despite the ALJ’s notation that state agency reviewing physicians found plaintiff

capable of performing work at all exertional levels. (Id. at 7). Plaintiff argues that the ALJ erred

in affording “controlling weight” to the opinion of his physician Dr. Andrea Bell-Willis, who

opined that he has “no physical impairment.” (Id. at 8-9). Plaintiff argues that there are very

few treatment notes from Dr. Bell-Willis in the record and it is unclear whether she should be

regarded as a treating source physician. (Id.). Plaintiff contends that the opinion of consultative

examining physician Dr. Gary Ray should be accorded greater weight because it is consistent

with the physical evidence of record, including new x-ray studies and plaintiff’s history and

medical records. (Id. at 9). Plaintiff states that after the hearing, ALJ Sanders ordered the

physical consultative examination with Dr. Ray to assess the extent of his spine problems and

improperly substituted Dr. Ray’s findings with her own interpretations of the medical record.

(Id. at 10-11).

         In response, the Commissioner contends that the ALJ’s physical RFC is supported by

substantial evidence. (Doc. 16 at 3). The Commissioner argues that the ALJ fully considered all

of the physical medical evidence of record despite the fact that plaintiff’s alleged physical



1
  The undersigned will solely consider the physical evidence of record. In his statement of errors, as discussed
below, plaintiff challenges the weight that the ALJ afforded to his treating physician and the consultative examining
physician. Therefore, the Court determines that plaintiff has waived any arguments related to his mental
impairments. See Kuhn v. Washtenaw County, 709 F.3d 612, 624 (6th Cir. 2013) (The Sixth Circuit “has
consistently held that arguments not raised in a party’s opening brief, as well as arguments adverted to in only a
perfunctory manner, are waived.”) (internal citations omitted).
                                                          5
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 6 of 14 PAGEID #: 902




impairments were not the focus of his disability claims and reasonably concluded that plaintiff

could perform a full range of work at all exertional levels. (Id. at 4). The Commissioner further

argues that the ALJ properly weighed the medical opinion evidence and reasonably afforded

controlling weight to Dr. Bell-Willis’ opinion as it was consistent with the medical record and

her treatment history with plaintiff. (Id. at 6). The Commissioner argues that although Dr. Bell-

Willis only saw plaintiff once, she worked with another physician, Dr. Shahid, who treated

plaintiff several times, and Dr. Bell-Willis therefore “had access to and was knowledgeable

about Plaintiff’s impairments and treatment.” (Id.). The Commissioner maintains that the ALJ

properly afforded little weight to the opinion of consultative physician Dr. Ray because it was

inconsistent with his examination findings and based on plaintiff’s subjective complaints. (Id. at

7-8).

        On May 19, 2017, plaintiff saw Dr. Andrea Bell-Willis, M.D., at the Kettering Health

Network Primary Care Office in Hamilton, Ohio for an annual physical and requested that she

complete disability paperwork for the Ohio Department of Job and Family Services. (Tr. 748).

Plaintiff had previously treated with Dr. Nalia Shahid, M.D., at the Kettering Health Network

beginning in October 2016. (Tr. 741-57). Dr. Bell-Willis recorded plaintiff’s complaints of

being unable to work with others due to mental impairments, specifically chronic paranoid

schizophrenia. (Tr. 748). Dr. Bell-Willis noted that plaintiff had difficulty leaving home. (Id.).

Dr. Bell-Willis also noted that plaintiff’s disability claim was related to his chronic mental

conditions that developed as a result of the sudden death of his brother. (Id.). On physical

examination, Dr. Bell-Willis found that plaintiff had a normal range of motion in the neck and

musculoskeletal regions, and he exhibited no edema or tenderness. (Tr. 749).


                                                  6
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 7 of 14 PAGEID #: 903




       On May 23, 2017, Dr. Bell-Willis submitted a basic medical report indicating that

plaintiff suffered from bipolar disorder, paranoid schizophrenia, PTSD, hypertension, and a

history of assault. (Tr. 739). Dr. Bell-Willis noted that plaintiff has difficulty in social situations

and public areas, and his symptoms became aggravated upon the sudden death of his brother.

(Id.). In her physical functional capacity assessment, Dr. Bell-Willis noted that plaintiff had no

physical limitations standing/walking, sitting, lifting/carrying, pushing/pulling, bending,

reaching, handling, doing repetitive foot movements, seeing, hearing, or speaking. (Tr. 740).

Dr. Bell-Willis specifically opined that plaintiff had “no physical impairment” and questions on

other impairments should be deferred to plaintiff’s psychiatrist or psychologist. (Id.).

       After the ALJ hearing, on March 13, 2018, plaintiff completed a consultative

examination with Dr. Gary Ray, M.D. (Tr. 783-91). Plaintiff’s chief complaints were neck and

back pain, reporting an onset about 30 years prior. (Tr. 783). Plaintiff reported having

intermittent daily neck pain, which was more severe at times on the left side. He also reported

constant low back pain which was severe at times. Plaintiff reported to Dr. Ray that he “thinks”

can lift and carry up to 20 pounds, sit for an hour at a time, stand for an hour at a time, and walk

for a half hour at a time. (Tr. 784). Plaintiff reported trouble with bending, squatting, and

ascending and descending steps. (Id.). On examination, plaintiff ambulated with a normal gait,

and he exhibited negative straight leg raising test results, full strength in his joints, normal grasp,

normal manipulation and fine coordination, and normal range of motion. (Tr. 784-85, 788-91).

There was mild to moderate tenderness at the center and left cervical, thoracic, or lumbosacral

areas and no tenderness at the right cervical, thoracic, and lumbosacral areas. No muscle spasms

were present, and plaintiff had no trouble getting on and off the examination table. Dr. Ray

reported that imaging of plaintiff’s cervical spine revealed only mild findings, and clinical

                                                  7
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 8 of 14 PAGEID #: 904




imaging of his lumbar spine revealed no significant degenerate changes. Dr. Ray opined that

plaintiff could lift twenty pounds, sit and stand for up to one hour at a time, and could

occasionally bend, stoop, squat, kneel, and crawl. (Tr. 785). Dr. Ray also opined that plaintiff

should avoid climbing activities. (Id.).

       In weighing the opinions of medical sources, there is a hierarchy of medical opinions.

An ALJ must give “controlling” weight to the opinion of a claimant’s treating physician if it “is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the claimant’s] case record. . . .” 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2). Even if a treating source’s opinion is not entitled to

controlling weight, “the ALJ must still determine how much weight is appropriate by considering

a number of factors, including the length of the treatment relationship and the frequency of

examination, the nature and extent of the treatment relationship, supportability of the opinion,

consistency of the opinion with the record as a whole, and any specialization of the treating

physician.” Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also 20

C.F.R. §§ 404.1527(c), 416.927(c). Unless the opinion of the treating source is entitled to

controlling weight, an ALJ must “evaluate all medical opinions” with regard to the factors set

forth in 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c). The opinion of a non-treating but

examining medical source is weighed based on the medical specialty of the source, how well-

supported by evidence the opinion is, how consistent the opinion is with the record as a whole,

and other factors which tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(3)-

(6), 416.927(c)(3)-(6).

       In this case, the ALJ afforded Dr. Bell-Willis’ May 2017 opinion controlling weight

under the treating physician rule. (Tr. 22). The ALJ noted that Dr. Bell-Willis’ opinion that
                                                 8
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 9 of 14 PAGEID #: 905




plaintiff has “no physical impairment” and has no limitations in his ability to walk, stand, sit, lift,

carry, push, pull, bend, reach, handle, or engagement in repetitive movements was consistent

with the medical record and treatment history with plaintiff. (Id.). The ALJ afforded Dr. Ray’s

consultative examination opinion “little weight.” (Id.). The ALJ concluded that Dr. Ray’s

opinion on plaintiff’s physical limitations was not consistent with his own examination findings,

which showed that plaintiff had full strength in his joints, normal grasp, manipulation, and fine

coordination, and generally normal range of motion. (Id.). The ALJ also concluded that Dr.

Ray’s opinion with respect to plaintiff’s ability to sit, stand, and walk was based on plaintiff’s

subjective complaints and not the medical record. (Id.).

       The ALJ’s decision to afford greater weight to the opinion of Dr. Bell-Willis than the

opinion of Dr. Ray is supported by substantial evidence. The Court notes that this case is

somewhat unique in that Social Security plaintiffs generally challenge the ALJ’s decision not to

afford controlling weight to his or her treating physician. Here, in contrast, plaintiff challenges

the ALJ’s decision to afford controlling weight to his treating physician, who he argues should

not be regarded as such. It is undisputed that Dr. Bell-Willis’ opinion is adverse to plaintiff, as it

concludes that plaintiff has no physical impairment and no functional limitations. (Tr. 740).

Nevertheless, the ALJ reasonably afforded Dr. Bell-Willis’ opinion controlling weight. The ALJ

reasonably found that Dr. Bell-Willis’ opinion on plaintiff’s lack of physical impairments was

most consistent with the medical evidence of record. Dr. Bell Willis’ opinion is consistent with

the annual physical examination that she conducted days before issuing her opinion. During the

physical examination, Dr. Bell-Willis found that plaintiff had normal range of motion in the neck

and musculoskeletal regions, and he exhibited no edema or tenderness. (Tr. 749). Dr. Bell-

Willis’ opinion is also consistent with other physical examinations in the record conducted at the
                                                 9
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 10 of 14 PAGEID #: 906




Kettering Health Network between October 2016 and January 2018, all of which suggest that

plaintiff did not have any notable physical impairments. (See Tr. 741-757). Plaintiff argues that

he only treated with Dr. Bell-Willis on one occasion; therefore, she should not be considered a

treating physician and her opinion should not be given controlling weight. (Doc. 10 at 8-9).

However, the ALJ reasonably concluded that Dr. Bell-Willis was a treating source. Dr. Bell-

Willis was a physician at the Kettering Health Network Primary Care Office where plaintiff

treated. In addition to the findings from her one-time physical examination conducted in May

2017, Dr. Bell-Willis presumably had access to plaintiff’s records at Kettering and was therefore

able to opine on plaintiff’s physical impairments as a treating source. See Guyaux v.

Commissioner of Social Security, No. 13-12076, 2014 WL 4197353, at *16 (E.D. Mich. Aug. 22,

2014) (noting that opinions from physicians in the same medical practice can constitute a

“continuum of care” for purposes of the treating physician rule). Dr. Bell-Willis’ opinion is also

consistent with the consultative examination of Dr. Ray, who found that plaintiff had normal or

slightly below normal range of motion of the cervical spine and shoulders. (Tr. 789).

       In addition, the ALJ reasonably afforded Dr. Ray’s consultative examination opinion

little weight. The ALJ appropriately concluded that the limitations assessed by Dr. Ray were

solely based on plaintiff’s subjective complaints and inconsistent with Dr. Ray’s findings on

physical examination. Dr. Ray found that plaintiff ambulated normally and had mild to moderate

tenderness at the center and left cervical, thoracic, and lumbosacral areas. (Tr. 784). Plaintiff

generally had normal or slightly below normal range of motion during the manual muscle

examination. (Tr. 789). Dr. Ray also reviewed new x-rays of the spine, which showed that

plaintiff had no significant degenerative changes in the lumbar spine and only mild to moderate

degenerative changes in the cervical spine. (Tr. 785). There was no evidence of myelopathy or
                                               10
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 11 of 14 PAGEID #: 907




radiculopathy. (Id.). Dr. Ray did not provide an explanation or examination findings to support

the specific physical limitations that he assessed. In opining on plaintiff’s ability to perform

work-related physical activities, Dr. Ray noted that plaintiff could lift 20 pounds, sit for up to

one hour at a time, stand for up to one hour at a time, ambulate for one hour at a time, and

perform occasional bending, stooping, squatting, kneeling, and crawling activities. (Id.). During

the consultative examination, however, plaintiff reported to Dr. Ray these exact physical

limitations:

       He thinks he can lift and carry up to about 20 pounds. He reports being able to sit
       for up to one hour at a time. He reports being able to stand for up to one hour at a
       time. He reports being able to walk for up to ½ hour at a time. He reports having
       trouble with bending, squatting, and ascending and descending steps.

(Tr. 785). Therefore, the ALJ reasonably concluded that the physical limitations assessed by Dr.

Ray were based on plaintiff’s subjective complaints.

       Plaintiff argues that the longitudinal medical record more appropriately supports the

opinion of Dr. Ray. Plaintiff cites to January 2014 treatment notes documenting limited joint

mobility and back pain; a March 2014 physical examination diagnosing scoliosis; ER records

from February 2016 after plaintiff fell on ice and struck his head and back on the ground; a

February 2016 “active medication list” revealing that plaintiff was prescribed multiple

medications; a February 2016 physical examination documenting joint pain, muscle pain,

stiffness, tenderness, neck pain, and back pain; and January 2017 progress notes documenting

back pain. (Doc. 10 at 10) (citing Tr. 319, 322-23, 325, 500-02, 557, 553, 743). However,

plaintiff has not shown how these records support a disability finding, or how these records

support further physical limitations in the RFC than the ALJ assessed. The undersigned notes

that even where substantial evidence would support a different conclusion or where a reviewing

                                                 11
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 12 of 14 PAGEID #: 908




court would have decided the matter differently, the ALJ’s decision must be affirmed if it is

supported by substantial evidence. See Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389 (6th Cir.

1999).

         Plaintiff also argues that the ALJ substituted her own opinion for the medical expertise of

Dr. Ray and improperly interpreted “raw medical data.” The Court disagrees. Even though the

ALJ referred plaintiff for the consultative examination to clarify the nature of plaintiff’s physical

impairments, she was in no way bound to credit Dr. Ray’s opinion over the objective evidence of

record and the treating source opinion of Dr. Bell-Willis, especially given that Dr. Ray’s opinion

was inconsistent with the medical evidence and based on plaintiff’s subjective complaints. The

Social Security regulations vest the ALJ with responsibility “for reviewing the evidence and

making findings of fact and conclusions of law.” 20 C.F.R. § 404.1527(e)(2). “Physicians render

opinions on a claimant’s RFC, but the ultimate responsibility for determining a claimant’s

capacity to work lies with the Commissioner.” Profitt v. Comm’r. of Soc. Sec., No. 1:13-cv-679,

2014 WL 7660138, at *6 (S.D. Ohio Dec. 12, 2014) (Report and Recommendation), adopted,

No. 1:13-cv-679, 2015 WL 248052 (S.D. Ohio Jan. 20, 2015) (quoting Coldiron v. Comm’r of

Soc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010) (citing 42 U.S.C. § 423(d)(5)(B); Nejat v.

Comm’r of Soc. Sec., 359 F. App’x 574, 578 (6th Cir. 2009)). See also 20 C.F.R. §§

404.1546(c), 416.946(c) (the responsibility for assessing a claimant’s RFC lies with the

ALJ). “An ALJ does not improperly assume the role of a medical expert by weighing the

medical and non-medical evidence before rendering an RFC finding.” Coldiron, 391 F. App’x at

439 (6th Cir. 2010) (citing Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir.

2009); Dixon v. Massanari, 270 F.3d 1171, 1177-78 (7th Cir. 2001)). Here, the ALJ crafted an

RFC by conducting a thorough review of the medical evidence and weighing the medical
                                            12
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 13 of 14 PAGEID #: 909




opinions, and she gave valid reasons for the weight she afforded to these opinions. Accordingly,

plaintiff’s assignment of error should be overruled.

       IT IS THEREFORE RECOMMENDED that the decision of the Commissioner be

AFFIRMED and this case be closed on the docket of the Court.




        Oct. 2, 2020
Date: _________________________                        __________________________________
                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge




                                                13
Case: 1:19-cv-00734-SJD-KLL Doc #: 18 Filed: 10/02/20 Page: 14 of 14 PAGEID #: 910




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DAVID L. ROBERTS,                                     Case No. 1:19-cv-734
     Plaintiff,                                       Dlott, J.
                                                      Litkovitz, M.J.
       vs.

COMMISSIONER OF
SOCIAL SECURITY,
     Defendant.


 NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                14
